United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2921
                                    ___________

Madjiguene Thiam,                    *
                                     *
             Petitioner,             *
                                     * Petition for Review of
       v.                            * Order of the Board of
                                     * Immigration Appeals.
Alberto Gonzales, Attorney General   *
of the United States,                *
                                     *
             Respondent.             *
                                ___________

                              Submitted: June 13, 2007
                                 Filed: August 10, 2007
                                  ___________

Before MURPHY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

      Madjiguene Thiam, a native and citizen of Senegal, seeks review of a final
Board of Immigration Appeals (BIA) order acceding to the Immigration Judge's (IJ)
finding of removability and dismissing her appeal. A Notice to Appear was filed
against Thiam on November 14, 2003, charging her with being removable under INA
212(a)(6)(A)(i) (presence without admittance or parole), 8 U.S.C. § 1182(a)(6)(A)(i).
On February 18, 2005, the IJ found that Thiam failed to establish that she was lawfully
present and therefore found her removable as charged. The BIA affirmed the IJ's
decision on July 7, 2006, and this petition followed.
I.    BACKGROUND

       It is undisputed that Thiam entered the United States lawfully on August 2,
2000. Before the IJ, the Department of Homeland Security (DHS) presented evidence
that she subsequently departed on October 20, 2000. The issue before the IJ was
whether Thiam did, in fact, leave on October 20, 2000, and, if she did leave, whether
or not she returned to the United States after that date with any type of admission after
inspection or parole by an Immigration officer. DHS presented evidence that Thiam
had previously admitted to paying $500 to obtain a Social Security card through
fraudulent measures. This occurred when she was an unindicted co-conspirator in a
case, titled "Operation Gorgona."

       Thiam attempted to submit documentary evidence to the IJ but it was not timely
and its late submission was not permitted. However, the documents were accepted as
part of the record, Thiam testified about their contents and the facts contained therein
were referenced by the IJ in its opinion. Thiam maintains that she arrived in the
United States on August 2, 2000, and has never left. She claims that she gave her
passport and I-94 to another woman, who must have been the one who departed on
October 20, so that this woman could return to Senegal to deliver some gifts.

       Thiam is married to a United States citizen and has two children. She claims
she received medical care in the United States for her pregnancy during the time that
DHS alleges she was out of the United States, including a doctor visit on October 24,
2000. The record shows that she kept her obstetric appointments in September,
October and November and gave birth in January 2001.

       Thiam also claims that the IJ erred in denying her request for a continuance in
the removal proceedings to allow for the adjudication of the Immigrant Visa Petition
filed on her behalf by her husband–a form of discretionary relief. The government
responds that although this issue was brought before the BIA and the BIA responded,

                                          -2-
the administrative record and joint appendix are devoid of any such motion or ruling.
At the October 19, 2004, hearing before the IJ, Thiam did request that the matter be
reset due to a pending I-130 (Petition for Alien Relative).

       The IJ determined that Thiam lacked credibility and was removable as charged.
The IJ further determined that Thiam was unable to establish by clear and convincing
evidence, in the face of the government's evidence, that she was lawfully admitted or
that she never left the United States. The IJ was persuaded in its determination at least
in part because of Thiam's involvement in multiple acts designed to defraud the
government and because he found that it was highly implausible that Thiam would
just hand over her passport and I-94 to another person for the purpose of delivering
gifts that could be transported by way of international mail. The BIA did not
summarily affirm, but in a short opinion determined that the IJ did not err in
determining Thiam failed to meet her burden and that she was not credible.

II.   DISCUSSION

      "When the BIA adopts the IJ's decision, but adds reasoning of its own, we
review both decisions." Setiadi v. Gonzales, 437 F.3d 710, 713 (8th Cir. 2006). We
review the order of removal using the substantial evidence standard and will reverse
only if "'it would not be possible for any reasonable fact-finder to come to the
conclusion reached by the administrator.'" Shahinaj v. Gonzales, 481 F.3d 1027, 1028
(8th Cir. 2007) (quoting Menendez-Donis v. Ashcroft, 360 F.3d 915, 918 (8th Cir.
2004)). "We will defer to an IJ's credibility finding when it is supported by a specific,
cogent reason for disbelief." Mohamed v. Ashcroft, 396 F.3d 999, 1003 (8th Cir.
2005).

      Thiam is unable to overcome her burden on appeal. There is substantial
evidence supporting the BIA's and the IJ's determinations in this case. Even though
Thiam testified that she attended her obstetric appointments during the months of

                                           -3-
October and November, nothing in the record belies the credible evidence that Thiam's
passport left the United States on October 20, 2000. Further, we agree that it is not
plausible that Thiam would have given her passport and I-94, her only forms of
identification, to a woman in order to deliver packages to Senegal. Thiam's previous
involvement in fraud also cuts against her credibility in the instant case. In the end,
regardless of our actual beliefs or determinations, there is substantial evidence to
support the agency's determinations.1 We cannot say that Thiam's evidence was so
compelling that it would not be possible for any reasonable fact-finder to come to the
conclusion reached.

       Finally, even if we were to find that Thiam moved for a continuance before the
IJ (a filing we have failed to discover and Thiam has failed to produce), we lack
jurisdiction to entertain Thiam's claim. As it currently stands, we have held that
section 8 U.S.C. § 1252(a)(2)(B) bars review of the IJ's discretionary denial of a
motion to continue. Ikenokwalu-White v. Gonzales, Nos. 05-3920, 06-2861, 2007 WL
1964645, at *4 & n.2 (8th Cir. July 9, 2007).


      1
        Thiam argued for the first time at oral argument that the government failed to
meet its alleged burden of proving (1) not only departure on October 20, 2000, but
also (2) subsequent entry in a foreign port, citing In the Matter of T, 6 I&N Dec. 638
(BIA 1955). In Matter of T, a lawful permanent resident alien boarded a vessel and
traveled to Europe. Upon his arrival, he was detained because he lacked
documentation and was then returned to the United States after being refused entry at
various foreign ports. The BIA held that as a result he was not seeking entry into the
United States because he had been refused entry at the foreign ports and had thus
effectively never left. "Ordinarily, we do not consider an argument raised for the first
time on appeal." Orr v. Wal-Mart Stores, Inc., 297 F.3d 720, 725 (8th Cir. 2002). We
note, however, that we have no evidence of Thiam's denial of admission at a foreign
port, as would be required if the Matter of T analysis were to be relevant. And, were
this evidence to be submitted, it would be Thiam's burden to do so. In these removal
proceedings, Thiam had the burden to establish "by clear and convincing evidence,
that [she] is lawfully present in the United States pursuant to a prior admission." 8
U.S.C. § 1229a(c)(2)(B).

                                          -4-
III.   CONCLUSION

       For the foregoing reasons, we deny Thiam's petition for review.
                        ______________________________




                                        -5-